Per Curiam,
We do not think the court below erred in refusing to take off the compulsory nonsuit. The plaintiff continued to pay assessments for more than three years after she had received notice that her classification had been changed in “ Division D.” Under these circumstances the company had a right to assume that she had assented to such change, and we think the learned judge below was right in holding that: “ If the plaintiff intended to claim that her contract relations were changed to such an extent as to give her the right to rescind the contract, she must exercise that right within a reasonable period, and not continue to treat the alleged changed contract as still in force; and having continued to treat it as in force by paying-assessments for about three years and a half after the change was made, we think she is bound by that contract, and cannot now rescind it.”
Judgment affirmed.